Citation Nr: 0922323	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-35 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to 
October 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
following a July 2008 Board remand.  It was originally on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that 
hearing loss was not present upon separation from service.  
There is no competent medical evidence of record that links 
bilateral hearing loss to service. 

2.  The competent medical and lay evidence does not link the 
Veteran's claimed tinnitus to his active duty service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in July 2004.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  Although no longer required 
by the regulations, the RO also requested that the Veteran 
send any evidence in his possession that pertained to the 
claim.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (to be 
codified at 38 C.F.R. pt. 3) (amending 38 C.F.R. 
§ 3.159(b)(1)).  

In the instant appeal, the Veteran was not provided with 
notice of the disability rating and effective date elements 
of a service connection compensation claim as required by 
Dingess/Hartman.  For reasons explained more fully below, the 
Board is denying the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  As such, 
neither a disability rating nor an effective date will be 
assigned, making evidence pertaining to either of these 
elements irrelevant.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained the Veteran's service treatment 
records and provided two VA audiology examinations.  Pursuant 
to the Board's July 2008 remand, the RO provided the second 
audiology examination in September 2008.  However, the claims 
file was not available for review at that time, so the VA 
examiner issued an addendum to that examination in September 
2008.  The Board finds that VA is in substantial compliance 
with the Board's remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Absent a showing of an impaired hearing 
disability at the time of separation from service or within 
the statutory presumptive period, a Veteran may nevertheless 
establish service connection by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993). 

 For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.    
When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  



Hearing Loss

In the Veteran's July 2004 claim, he asserted that he was 
exposed to jet engine noise while working as a structural 
recovery specialist on a flight deck in service.  The RO 
denied his claims in October 2004; the Veteran appeals that 
decision.  

Service treatment records contain several audiometry 
readings, but hearing loss was noted on only two occasions.  
A July 1983 examination report contained the following 
results, in pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
30
30
LEFT
25
20
25
20
30

The Board notes that the above results show hearing loss in 
the right ear for VA rating purposes.  See 38 C.F.R. § 3.385.  
The military examiner noted hearing loss and recommended 
hearing conservation.  

The report of a January 1996 reenlistment examination 
contained the following audiometer results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
30
20
25
LEFT
15
15
20
35
10

The military examiner noted mild hearing loss, although the 
Board observes that any hearing loss exhibited did not meet 
the threshold for a hearing loss disability for VA rating 
purposes.  See 38 C.F.R. § 3.385.  

Notably, the Veteran's September 1997 separation examination 
revealed normal hearing.  In a report of medical history 
prepared in conjunction with the examination, the Veteran 
noted that he did not have hearing loss, nor had he 
experienced hearing loss in the past.  

The Veteran received a VA audiologic examination in July 
2005.  During the examination, the Veteran again stated that 
he served on the flight deck of aircraft carriers around 
flight line noise.  He reported that he wore hearing 
protection during that time.  As for noise exposure outside 
of service, he stated that he has hunted deer since his late 
20's.  He reported that he has worked as an aircraft 
inspector since the military, but there is no significant 
noise involved.  The Veteran stated that he has had problems 
with his hearing for five to six years.  The VA examiner 
stated that the results of the audiometric testing were not 
valid or reliable indicators of true auditory acuity, so the 
results were not reported.  

In September 2008, the Veteran received a second VA 
audiologic examination.  The pure tone threshold results from 
that evaluation are as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
30
40
LEFT
25
25
35
50
30

Speech recognition scores on the Maryland CNC word list were 
reported to be 98 percent in the right ear and 98 percent in 
the left ear.  The VA examiner diagnosed a mild to moderate 
sensorineural hearing loss in both ears.  He noted that 
speech recognition was excellent in both ears.  

In a September 2008 addendum, the VA examiner reviewed the 
claims file and opined that it is less likely than not that 
the Veteran' shearing loss is service-connected.  He stated 
that the Veteran's retirement hearing test showed that he 
separated with hearing within normal limits.  The examiner 
believed that this clearly indicated that the Veteran' 
shearing loss did not occur while in the military.    

Although the severity of hearing loss for both ears meets the 
threshold levels to be considered a disability as defined by 
VA regulations, the competent medical evidence does not show 
that these conditions arose in or were aggravated by active 
duty service.  38 C.F.R. § 3.303.  The Board finds the 
September 2008 VA examination report and opinion to be highly 
probative.  The VA examiner's report and addendum included 
references to pertinent service treatment records and the 
findings from the examination.  For these reasons, the Board 
gives this report substantial weight.

The Board acknowledges that hearing loss was noted in 
service.  However, the fact that the Veteran's separation 
examination and several other in-service auditory 
examinations revealed normal hearing shows that the hearing 
loss was not chronic.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
During his July 2005 audiologic examination, the Veteran 
stated that he has had problems with his hearing for five to 
six years.  He separated from service was in October 1997, 
which means his hearing problems began two to three years 
after service.  Therefore, continuity of symptomatology has 
not been established.  Also, the Veteran has not shown that 
his bilateral hearing loss manifested to a compensable degree 
within one year of service.    

The Board has also considered the Veteran's lay statements 
regarding the etiology of his hearing loss.  The Veteran is 
not competent to render a medical opinion as to the etiology 
of the disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (laypersons are not competent to offer 
medical opinions). 

The competent medical evidence of record does not show a 
relationship between the Veteran's hearing loss and service.  
Since the Board has found the VA examination report to be 
reliable, and since there is no competent medical evidence to 
the contrary, the Board is unable to grant service connection 
for bilateral hearing loss.  The preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt doctrine is not applicable, and the Board must deny the 
claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).  


Tinnitus

The RO denied service connection for tinnitus in an October 
2004 rating decision; the Veteran appeals that decision.  
Upon reviewing the evidence of record, the Board concludes 
that the Veteran is not entitled to service connection for 
tinnitus.  

During his July 2005 VA examination, the Veteran reported a 
history of in-service noise exposure working on the flight 
deck of aircraft carriers.  He stated that he wore ear 
protection in service and that he has hunted deer since his 
late 20's.  

The Veteran's service treatment records and the private 
medical evidence submitted are silent as to complaints of or 
treatment for ringing in the ears.  In his July 2004 claim, 
the Veteran stated that he has experienced constant ringing 
in his ears since service.  However, during his July 2005 VA 
examination, the Veteran reported experiencing five to six 
years of tinnitus, which places the onset of tinnitus as two 
to three years after separation.    

In a September 2008 VA opinion, the audiologic examiner 
stated that tinnitus occurred too long after the Veteran's 
military service for it to have been caused by the military.  
He opined that it is less likely than not that his tinnitus 
is service-connected.  

Although the above medical evidence does not support the 
Veteran's claim, the Veteran is competent to provide his own 
lay statements linking his tinnitus to his active duty 
service because tinnitus (i.e. ringing in the ears) is 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  When a Veteran is competent to 
provide lay statements that a disability began in service, 
the question turns to whether such lay statements are 
credible.  The Board retains discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Jandreau v. Nicholson, 492 F.3d 
1372, 1376 (2007) (citing Buchanan v. Nicholson, 451 F.3d 
1331, 1336-37 (Fed. Cir. 2006)).  

Here, the Board finds that the Veteran's statements as to the 
onset of tinnitus are conflicting.  He has stated that 
tinnitus began in service and that it began two to three 
years after service.  The Board finds that the Veteran's 
statements concerning the onset of tinnitus have little 
probative value.  Because of that, in addition to the lack of 
any notation of tinnitus in service treatment records and the 
unfavorable VA opinion, the Board finds that there is no 
competent medical evidence linking the Veteran's claimed 
tinnitus to service.  The preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
doctrine is not applicable, and the Board must deny the 
claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


